DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-7, 11, and 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2015/0317304 A1, and further in view of Djugash et al., US 2016/0293051 A1.

4. 	As per claim 1, An discloses: A method for providing sign language, (An, Abstract) the method comprising: 
receiving, by an electronic device, a natural language information input from at least one source for conversion into the sign language, wherein the natural language information input comprises at least one sentence; (An, [0037], “FIG. 1 is a block diagram illustrating a system configuration for translating a sign language and descriptive video service according to an embodiment of the present invention. Referring to FIG. 1, a character string in text form is extracted from caption data in a text form provided for an original video or from caption data generated by a user input.”)
converting, by the electronic device, the at least one rephrased sentence into sign language; (An, [0041], “The morpheme analyzer 112 analyzes the character string separated by the corpus annotator 114 in a morpheme form. The character string analyzed in the morpheme form by the morpheme analyzer 112 is properly translated to a sign language through the neural network algorithm unit 116.”) and 
delivering, by the electronic device, the sign language. (An, [0099], “The present invention provides a sign language video correctly matching an original video, because the translation is performed according to an input caption, and a user can edit errors by searching a sign language video database.” )



5.	An doesn’t expressly disclose: 
predicting, by the electronic device, an emphasis score for each word of the at least one sentence based on acoustic components; rephrasing, by the electronic device, the at least one sentence based on the emphasis score of each of the words;

6.	Djugash discloses: 
predicting, by the electronic device, an emphasis score for each word of the at least one sentence based on acoustic components; rephrasing, by the electronic device, the at least one sentence based on the emphasis score of each of the words; ( Djugash, [0017], “The systems and methods provide further benefits and advantages such as being capable of assigning confidence values to each spoken and/or signed word such that the word having the highest confidence value can be selected and output, further increasing the accuracy of the output text stream. The systems and methods provide additional benefits and advantages such as converting the spoken and/or sign language to braille in nearly real time so that a user can receive information nearly simultaneously with the spoken language and the sign language.”)

7.	Djugash is analogous art with respect to An because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of predicting, by the electronic device, an emphasis score for each word of the at least one sentence based on acoustic components; rephrasing, by the electronic device, the at least one sentence based on the emphasis score of each of the words,  as taught by Djugash into the teaching of An.  The suggestion for doing so would provide a nearly real times accurate sign language to the user.  Therefore, it would have been obvious to combine An with Djugash.

 
8.	As per claim 3, An in view of Djugash discloses: The method as claimed in claim 1, wherein predicting, by the electronic device, an emphasis score for each word of the at least one sentence based on the acoustic components comprises:	
extracting, by the electronic device, text features from the natural language information input based on a speech-to-text analysis; (Djugash, [0017], “The processor can also determine confidence values of each converted signed and spoken word and use the confidence values, the image based text and the audio based text to determine an optimal text stream to output.”)
extracting, by the electronic device, the acoustic components from the natural language information input based on an acoustic sentiment analysis; (Djugash, [0049], “Sometimes, a speaker may mumble or may have a strong accent such that the conversion of the detected audio data to text may include more errors than if the speaker had no accent and does not mumble. Accordingly and based on quality of detected data, a confidence value for words spoken by a clear-speaking individual may be greater than a confidence value for a mumbling speaker.”) and 
predicting, by the electronic device, the emphasis score for each of the words of the at least one sentence by applying a machine learning based emphasis model to the text features and the acoustic components.  (Djugash, [0052], “Similarly, if the processor determines that 20% of the words in the audio based text stream have been incorrect and only 5% of the words in the image based text stream have been incorrect, then the image based text stream may be assigned a higher confidence value than the audio based text stream. The confidence value for each of the streams may be determined at periodic intervals, continuously, after each word or phrase has been converted or the like.”, Notes: “The processor is interpreted as the machine learning. Furthermore the primary reference is using expressly a neural network.” )

9. 	As per claim 4, An in view of Djugash discloses: The method as claimed in claim 3, wherein the machine learning based emphasis model is trained based on at least one dataset of audio labelled with emphasize words.  ( An, [0051],” The neural network algorithm unit 116 translates a tagged character string as described above. FIG. 4 illustrates an example of a neural network algorithm for translating a character string to a sign language according to an embodiment of the present invention. Referring to FIG. 4, in the case of matching a number of character strings to sign languages, the character strings can be matched with a wrong sign language. Accordingly, it is desirable to minimize errors by post-processing the character strings even in the case of analyzing a single sentence.”)

10. 	As per claim 5, An in view of Djugash discloses: The method as claimed in claims 1, wherein rephrasing, by the electronic device, the at least one sentence based on the emphasis score of each of the words comprises: 
determining, by the electronic device, a sequence of words in the at least one sentence; (An, [0067],” The machine language translator 110 translates a character string in text form extracted from a caption to a machine language recognizable by a computer at step S602. Here, the corpus annotator 114 in the machine language translator 110 extracts character strings in text form from a caption, and separates the character string based on word spacing and sentence identification symbols.”)and
 rephrasing, by the electronic device, the at least one sentence by applying a machine learning based sentence rephrasing model on the emphasis score of each of the words and the sequence of words.  (Djugash, [0052], “Similarly, if the processor determines that 20% of the words in the audio based text stream have been incorrect and only 5% of the words in the image based text stream have been incorrect, then the image based text stream may be assigned a higher confidence value than the audio based text stream. The confidence value for each of the streams may be determined at periodic intervals, continuously, after each word or phrase has been converted or the like.”, Notes: “The processor is interpreted as the machine learning. Furthermore the primary reference is using expressly a neural network.” ) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

11. 	As per claim 6, An in view of Djugash discloses: The method as claimed in claim 5, wherein the machine learning based sentence rephrasing model is trained based on at least one of sign language grammar, sentence rephrasing model and text sentiment analysis.( Djugash, [0047], [0048], [0049], and [0050], also An, [0090], “Here, the proper sign language video may be retrieved by searching a DB in which sign language videos are stored corresponding to the data dictionary, and the improper sign language video can be replaced by searching for a necessary sign language video and pressing an Edit button.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.
  
12. 	As per claim 7, An in view of Djugash discloses: The method as claimed in claims 1, wherein converting, by the electronic device, the at least one rephrased sentence into the sign language comprises:  performing, by the electronic device, a natural language processing (NLP) on the at least one rephrased sentence; and converting, by the electronic device, the at least one rephrased sentence into the sign language.  (An, [0084], “The neural network algorithm unit 116 translates the character string configured in a single sentence of morpheme units to a machine language. For example, a sentence is translated by dividing into a subject, object, and verb so that the sentence can be expressed as a sign language.”)

13.	Claims 11, and 13-17, which are similar in scope respectively to claims 1, and 3-7, are thus rejected under the same rationale.

14.	Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2015/0317304 A1, and in view of Djugash et al., US 2016/0293051 A1, and further in view of Chandler et al., US 2020/0034609 A1.

15. 	As per claim 8, An in view of Djugash discloses: The method as claimed in claims 1, wherein delivering, by the electronic device, the sign language comprises: 
generating, by the electronic device, a sequence of sign language characters corresponding to the at least one rephrased sentence, wherein each of the words in the at least one rephrased sentence is associated with the emphasis score; ; ( Djugash, [0017], “The systems and methods provide further benefits and advantages such as being capable of assigning confidence values to each spoken and/or signed word such that the word having the highest confidence value can be selected and output, further increasing the accuracy of the output text stream. The systems and methods provide additional benefits and advantages such as converting the spoken and/or sign language to braille in nearly real time so that a user can receive information nearly simultaneously with the spoken language and the sign language.”)

16.	An in view of Djugash doesn’t disclose:
 generating, by the electronic device, a three-dimensional model to deliver the sequence of the sign language characters; 
applying, by the electronic device, an effect on each of the sign language character corresponding to each word of the at least one rephrased sentence based on the emphasis score; and
 delivering, by the electronic device, the sequence of the sign language characters with the applied effect through the three-dimensional model.  

17.	Chandler discloses:
	generating, by the electronic device, a three-dimensional model to deliver the sequence of the sign language characters; (Chandler, [0073], “For example, after a 3D model of a human body is obtained from one of the online sources, the model can be positioned in a 3D scene, either manually, using a motion capture suit, or using a 3D scanning system, to show a gesture that represents a letter, a word, or a phrase in a particular sign language.”)
applying, by the electronic device, an effect on each of the sign language character corresponding to each word of the at least one rephrased sentence based on the emphasis score; (Chandler, [0074], “FIG. 13 illustrates representative operations taken by a training system implemented in accordance with an example embodiment the disclosed technology. After obtaining a 3D model, the training system may pose or configure, at operation 1301, the 3D model (also known as rigging the 3D model) to show a gesture that corresponds to a letter, a word, or a phrase in a sign language. The rigging process allows parts of the 3D model that are relevant to the gesture to be marked as visible.”) and
 delivering, by the electronic device, the sequence of the sign language characters with the applied effect through the three-dimensional model. (Chandler, [0074], “In some implementations, the 3D model can be displayed via a user interface of the training system on a display device, such as a computer screen or a monitor, and/or projected onto a projection screen.”)

18.	Chandler is analogous art with respect to An in view of Djugash because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the processes of generating, by the electronic device, a three-dimensional model to deliver the sequence of the sign language characters; applying, by the electronic device, an effect on each of the sign language character corresponding to each word of the at least one rephrased sentence based on the emphasis score; and delivering, by the electronic device, the sequence of the sign language characters with the applied effect through the three-dimensional model, as taught by Chandler into the teaching of An in view of Djugash.  The suggestion for doing so would provide a photo-realistic rendering and real-time rendering.  Therefore, it would have been obvious to combine Chandler with An in view of Djugash.

19. 	As per claim 9, An in view of Djugash, and in view of Chandler discloses: The method as claimed in claim 8, wherein the effect comprises at least one of providing a facial expression to a three-dimensional character while delivering the sign language character from the sequence of the sign language characters, (Chandler, [0040], “The digital representation of the sign language communication may include one or more gestures, facial cues, body cues, or environmental factors.”) and extending a time of delivery of at least one sign language character from the sequence of the sign language characters to clearly understand an intent of the sign language. (Chandler, [0040],” In some embodiments, the video rate of the sensor data capture may be selected based on the sign language input due to the increased complexity of some sign languages.”)

20. 	As per claim 10, An in view of Djugash, and in view of Chandler discloses: The method as claimed in claim 1, comprising: providing, by the electronic device, smooth transition of gestures of the three- dimensional character based on the at least one rephrased sentence while delivering the sign language.  (Chandler, [0075], ”A gesture can be static or animated. In some embodiments, the system can apply keyframes to the 3D model to show an animated sequence of movements. Here, a keyframe defines the starting and ending points of a smooth transition between the positions. For example, referring back to the example of “apple” in the ASL, a 3D model can be rigged and/or key-framed to show an animated sequence of movements with the right-hand rotating around the knuckle.)

21.	Claims 18-20, which are similar in scope respectively to claims 8-10, are thus rejected under the same rationale.

22.	Claims 2, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2015/0317304 A1, and in view of Djugash et al., US 2016/0293051 A1, and further in view of Kakareka et al., US 2017/0303052 A1.

23.	As per claim 2, An in view of Djugash discloses: The method as claimed in claim 1, (See rejection of claim 1 above.)

24.	An in view of Djugash doesn’t expressly disclose:
determining, by the electronic device, a sound direction corresponding to at least one word from the plurality of words of the at least one input sentence; and 
automatically displaying, by the electronic device, an indication indicating the sound direction while delivering the at least one word of the at least one rephrased sentence in the sign language. 

25. 	Kakareka discloses: The method as claimed in claim 1, wherein the method comprises:
determining, by the electronic device, a sound direction corresponding to at least one word from the plurality of words of the at least one input sentence; and automatically displaying, by the electronic device, an indication indicating the sound direction while delivering the at least one word of the at least one rephrased sentence in the sign language. (Kakareka, [0018], “In some embodiments, the processor in the wearable auditory feedback device is further configured to translate speech in the sound waves to text and present the text on the display. The text may be presented, for example, on a portion of the display corresponding to the originating direction. In some embodiments, the processor is further configured to determine an updated originating direction of the sound waves with respect to the user, and update placement of the text on the display based on the updated originating direction.”, and [0033], “For example, locating sounds assists in visual communication often used by people with hearing impairments such as lip reading, written word, sign language, or other visual gestures.”)

26.	Kakareka is analogous art with respect to An in view of Djugash because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the processes of determining, by the electronic device, a sound direction corresponding to at least one word from the plurality of words of the at least one input sentence; and automatically displaying, by the electronic device, an indication indicating the sound direction while delivering the at least one word of the at least one rephrased sentence in the sign language, as taught by Kakareka into the teaching of An in view of Djugash.  The suggestion for doing so would provide better communication and information retention for individuals with hearing impairments, vision impairments, and attention difficulties.  Therefore, it would have been obvious to combine Kakareka with An in view of Djugash.

27.	Claim 12, which is similar in scope to claim 2, thus rejected under the same rationale.

Conclusion

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619